Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 1 of 11 PageID #: 346




                       EXHIBIT 3
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 2 of 11 PageID #: 347
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 3 of 11 PageID #: 348
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 4 of 11 PageID #: 349
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 5 of 11 PageID #: 350
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 6 of 11 PageID #: 351
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 7 of 11 PageID #: 352
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 8 of 11 PageID #: 353




                               Dr. Robert Borzone, D.C., L.Ac.
                                575 Underhill Blvd, Suite 126
                                     Syosset, NY 11791
                                       (516) 802-4500

                                   CURRICULUM VITAE

     EDUCATION

           Doctor of Chiropractic, New York Chiropractic College 1983

           Licensed Acupuncturist, New York College for Wholistic Health Education and
            Research, 1999

           Certified AMMA Therapist, New York College 1997

           Bachelor of Arts in Biology with Chemistry Minor, Rider College 1978


     PROFESSIONAL EXPERIENCE

           Private practice in Chiropractic, Acupuncture, AMMA Therapy®, Craniosacral
            Therapy and Nutritional Counseling, 1983 to present

           Adjunct Faculty Member, Nassau Community College, Allied Health Sciences
            and Biology Departments (Anatomy and Physiology, 1982 and Human Nutrition
            and General Biology 2000 to present respectively)

           Adjunct Faculty Member, State University of New York at Stony Brook, School
            of Social Welfare, teaching courses on Complementary and Alternative Medicine
            and Ancestral Medicine, 1996 to 2016

           Affiliated Instructor, Hofstra University, College for Continuing Education,
            teaching courses on Nutrition, Back Care and Chinese Medicine, 1999 to present

           Consultant/Expert Opinion on Acupuncture for GEICO and State Farm Insurance,
            2012 to present

           National Lecturer for Integrative Therapeutics Incorporated, 2002, “The Brain
            Gut Connection: The Comprehensive Management of Functional Gastrointestinal
            Disorders”

           Presenter of seminars on Nutrition, Craniosacral Therapy, Myofascial Therapy
            and AMMA Therapy®, 1986 to present
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 9 of 11 PageID #: 354




     Dr. Robert Borzone
     Page 2


     PROFESSIONAL EXPERIENCE (continued)

           Chair of the Joint Council for Massage Schools and Organizations, 1998-1999

           Academic Dean of the School for Massage Therapy at the New York College for
            Wholistic Health Education and Research, Syosset, New York, 1995-1999

           Chair of the Western Science Department, New York College, 1986-1997

           Chiropractor, AMMA Therapist, Craniosacral Therapist and Nutritional
            Counselor at the Wholistic Health Center (New York College), 1984-1999

           Faculty Member, New York College, Schools of Acupuncture, Oriental Medicine,
            Wholistic Nursing, Massage Therapy and Advanced AMMA Therapy®.
            Instructor of Anatomy, Physiology, Neurology, Myology, Pathology, Western
            Nutrition, Eastern Nutrition, Introduction to Traditional Chinese Medicine,
            Oriental Anatomy and Physiology, Oriental Clinical Assessment, Clinical
            Application of Wholistic Medicine, AMMA Therapy® Technique, Bodywork
            Modalities, T’ai Chi Chuan and Clinic Supervisor, 1984-1999

           Developed Associate Degree Program and core curriculum for Massage Therapy
            School and assisted in development of Master’s Degree Program in Oriental
            Medicine at the New York College, 1986-1999

           Diplomate of the National Board of Chiropractic Examiners, since 1982

           Diplomate in Acupuncture, National Certification Commission for Acupuncture
            and Oriental Medicine, since 1999

           Diplomate in Nutrition, American Clinical Board of Nutrition, 2002- 2019

           Approved provider for Continuing Education Programming, National
            Certification Board for Therapeutic Massage and Bodywork

           New York Department of Education: Item writer for Licensing Exam for Massage
            Therapists

           National Certification Commission for Acupuncture and Oriental Medicine,
            Oriental Bodywork Therapists National Certification Examination- Credential
            Reviewer
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 10 of 11 PageID #: 355




      Dr. Robert Borzone
      Page 3


      PROFESSIONAL EXPERIENCE (continued)


            National Certification Board for Therapeutic Massage and Bodywork
             Examination: Item writer

            Clinic Supervisor of the Hospital Outreach Program for South Nassau Community
             Hospital and the New York College, 1995-1996

            Certified Instructor, AMMA Therapy®, Association of Bodywork Therapies of
             Asia

            Certified Cox® Flexion-Distraction Technique Practitioner


      PUBLICATIONS

      Consultant Editor, Chiropractic chapter, Alternatives in Healing, by Simon Mills, M.A.,
      New American Library, New York, 1988

      Author of “Nutrition: Evolution, Theory and Practice” chapter in AMMA Therapy®: A
      Complete Textbook of Oriental Bodywork and Medical Principles, by Tina Sohn, Inner
      Traditions International, Ltd., Vermont, 1996

      Article in Nutritional Perspectives, Journal of the Council on Nutrition of the American
      Chiropractic Association, “Functional Gastrointestinal Disorders and the Enteric Nervous
      System”, April 2006

      Flexion/Distraction in the Treatment of DISH in a Patient with Hip and Groin Pain,
      Journal of Contemporary Chiropractic, Vol 1, No 1, Page 30-35, 2018


      PUBLIC SPEAKING

      Guest lecturer on Nutrition, Wholistic Health, Oriental Medicine, Bodywork,
      Complementary Medicine, Back Care, T’ai Chi Chuan, careers in Alternative Medicine,
      at:

            Area Colleges: York College, Hofstra University, CW Post University, Suffolk
             Community College, Queensborough College
Case 1:20-cv-05786-PKC-SJB Document 36-5 Filed 02/17/21 Page 11 of 11 PageID #: 356




      Dr. Robert Borzone
      Page 4


      PUBLIC SPEAKING (continued)

            Various Medical Groups: Pilgrim State Psychiatric Hospital, Greater Long Island
             Dental Association, Long Island Breast Cancer Coalition, Long Island Society for
             Parental and Enteral Nutrition, Suffolk Chapter of the American Parkinson’s
             Disease Association, Plainview-Old Bethpage Breast Cancer Coalition

            Businesses and Insurance Companies: Exxon Corporation, Estee Lauder, New
             York Central General Mutual Insurance Company, GE Assurance Company,
             National Claims Evaluations Incorporated

            Area High Schools, Churches and Temples, other Community Organizations


      LICENSURE

            Chiropractic: New York, New Jersey, Florida

            Acupuncture: New York


      PERSONAL

            Married, two daughters

            Residence: Syosset, NY
